Citation Nr: 1752880	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-34 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral eye disorders.

2.  Whether new and material evidence has been received with respect to a claim of service connection for residuals of right knee cellulitis.

3.  Whether new and material evidence has been received with respect to a claim of service connection for residuals of right thigh lymphagitis.

4.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, schizophrenia and/or chronic adjustment disorder.

5.  Whether new and material evidence has been received with respect to a claim of service connection for pes planus.

6.  Entitlement to service connection for a lumbar spine disorder with right lower extremity radiculopathy, to include as secondary to claimed right knee cellulitis/right thigh lymphagitis residuals.  

7.  Entitlement to service connection for bilateral hip disorders, to include as secondary to claimed right knee cellulitis/right thigh lymphagitis residuals.  

8.  Entitlement to service connection for bilateral knee disorders, to include as secondary to claimed right knee cellulitis/right thigh lymphagitis residuals (claimed as bilateral knee arthritis and right knee iliotibial-band syndrome).  

9.  Entitlement to service connection for bilateral feet disorders other than pes planus, to include bilateral plantar fasciitis and to include as secondary to claimed right knee cellulitis/right thigh lymphagitis residuals.  

10.  Entitlement to service connection for bilateral shin splints, to include as secondary to claimed right knee cellulitis/right thigh lymphagitis residuals.

11.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to claimed psychiatric disorder.  

12.  Entitlement to service connection for a respiratory/pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and bronchitis.  

13.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities and claimed psychiatric disorder.

14.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

16.  Entitlement to service connection for a fungal infection of the bilateral feet, bilateral bunions, bilateral achilles tendonitis with internal tearing, a vitamin D deficiency, allergic rhinitis, nasal sinus, hypokalemia, dyschromia, dysphonia, laryngitis, Meniere's disease, seborrheic dermatitis, traumatic brain injury (TBI), neoplasm of the hard palate, bacteriollosis, right groin pain, peripheral vascular disease (PVD) of the right leg, and bilateral shoulder, cervical spine/neck disorders; an earlier effective date for the award of service connection for pseudofollicullitis barbae (PFB); and, entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service from April 30, 1984 to August 1, 1984.  Service connection has already been established for disabilities due to disease or injury during his four months of ACDUTRA, and therefore his ACDUTRA service is active air service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO); the Veteran has timely appealed the above issues.  Additionally, the Board has taken jurisdiction over the claim for TDIU at this time, as the record has raised that the Veteran is currently unable to work and the Board has jurisdiction over a claim for increased evaluation at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU is part and parcel of a claim for increased evaluation).

The Board considers the claims of service connection for residuals of right knee cellulitis, residuals of right thigh lymphagitis, and a psychiatric disorder reopened.  Those reopened claims, as well as the lumbar spine with right lower extremity radiculopathy, bilateral hip, bilateral knee, bilateral shin splints, pes planus, bilateral foot disorders other than pes planus, OSA, respiratory/pulmonary, headache, bilateral hearing loss, and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral cataracts did not have onset during active service and were not caused by active service.  

2.  The Veteran's refractive error of the eye is not a disease or injury for which service connection can be granted.  

3.  The Veteran's resolved subconjunctival hemorrhage of the left eye and traumatic anterior uveitis did not have onset during active service and was not caused by his active service; it is due to a fall in April 2014, many years after discharge from and unrelated to military service.  

4.  The AOJ denied service connection for right knee cellulitis in an unappealed March 2003 rating decision.  

5.  Evidence not previously of record, that relates to an unestablished fact necessary to substantiate a claim of service connection for residuals of right knee cellulitis, has been added to the record since the final March 2003 rating decision that denied service connection for that disorder.

6.  The AOJ denied service connection for right thigh lymphagitis in a November 1997 rating decision; the Veteran appealed that decision but withdrew his appeal in May 1999.  

7.  Evidence not previously of record, that relates to an unestablished fact necessary to substantiate a claim of service connection for residuals of right thigh lymphagitis, has been added to the record since the final November 1997 rating decision that denied service connection for that disorder.

8.  The AOJ denied service connection for a psychiatric disorder in an unappealed March 2003 rating decision.

9.  Evidence not previously of record, that relates to an unestablished fact necessary to substantiate a claim of service connection for a psychiatric disorder, has been added to the record since the final March 2003 rating decision that denied service connection for that disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral eye disorders, to include refractive error of the eye, subconjunctival hemorrhage of the left eye and traumatic anterior uveitis, and bilateral cataracts, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The March 2003 rating decision that denied service connection for right knee cellulitis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

3.  New and material evidence has been received, the criteria for reopening the claim of service connection for residuals of right knee cellulitis have been met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

4.  The November 1997 rating decision that denied service connection for right thigh lymphagitis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.204(c), 20.1103 (2017).

5.  New and material evidence has been received, the criteria for reopening the claim of service connection for residuals of right thigh lymphagitis have been met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

6.  The March 2003 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017)

7.  New and material evidence having been received, and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Eye Disorders

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Finally, the Board acknowledges that it is remanding for Social Security Administration and workers compensation records, as discussed below.  However, the Board reflects that it is clear that the Veteran's claims for those benefits pre-date his diagnosis for any of the non-refractive error of the eye disorders, also as discussed below.  Consequently, the Board does not find that such records would be pertinent or relevant to the bilateral eye claim decided herein.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).  Accordingly, there is no prejudice to the Veteran in proceeding with adjudication of his claims at this time.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's private and VA treatment records since he filed his claim for service connection for bilateral eye disorders.  The Board reflects that those records demonstrate diagnoses of refractive error of the eyes, bilateral cataracts, and a subconjunctival hemorrhage of the left eye and a history of traumatic anterior uveitis.  

Insofar as the Veteran has a diagnosis of refractive errors of the eye, the Board reflects that refractive errors of the eye cannot be service connected, as they are not considered injuries or diseases.  See 38 C.F.R. § 3.303(c) ("Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.").  

Turning to the Veteran's subconjunctival hemorrhage of the left eye and traumatic anterior uveitis, the Board notes that the Veteran was diagnosed with those disorders in April 2014 at a VA ophthalmology consultation.  At that time, the Veteran reported that he fell two days prior and hit the left side of his head, breaking his eyeglasses; he reported having left eye pain, swelling and redness/irritation since that incident.  The VA physician diagnosed the Veteran with a subconjunctival hemorrhage of the left eye and traumatic anterior uveitis as a result of that incident and indicated that such would resolve on its own over time.  In fact, subsequent VA treatment records demonstrate that those conditions resolved without further complication.  

The Board further notes that the Veteran's service treatment records are void for any eye complaints or injuries, or any diagnoses of subconjunctival hemorrhage of the left eye and traumatic anterior uveitis.  Rather, the evidence of record demonstrates that such were diagnosed well after the Veteran's discharge from service and were the result of a post-service fall.  

Turning the Veteran's cataracts, the first noted diagnosis of such was in August 2015, many years after military service.  The Board further notes that the Veteran's service treatment records are void for any eye complaints or injuries, or any diagnosis of cataracts during his short period of ACDUTRA service.  The Board finds significant that the Veteran and his representative have not made any arguments or assertions that the cataracts are a result of this service, and have pointed to no in-service injury or event on which to predicate the Veteran's development of cataracts.  Rather, it appears that the Veteran's cataracts were diagnosed many years after his period of active service and without any relationship to that service.  

Consequently, although the Veteran has bilateral eye disorders other than refractive error of the eye, there is no in-service injury or event on which to predicate a finding of service connection for those bilateral eye disorders, which occurred many years after military service and, at least in the case of the resolved left eye conditions in 2014, were the result of a post-service fall completely unrelated to military service.  Accordingly, the Board must deny the Veteran's claims of service connection for bilateral eye disorders at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Reopening Service Connection for Residuals of Right Knee Cellulitis and Right Thigh Lymphagitis, and a Psychiatric Disorder

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  The withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and of the substantive appeal.  38 C.F.R. § 20.204(c) (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the Veteran filed his claim for right leg conditions, noted as right knee cellulitis and right thigh lymphagitis, and a mental condition in September 1996.  The AOJ denied service connection for those conditions in a November 1997 rating decision; the Veteran was notified of that decision in a December 1997 letter.  The Veteran timely appealed that decision to the Board, at which time the Board remanded the case in February 1999 to schedule the Veteran for a hearing.  During the pendency of the appeal, the Veteran withdrew his appeal in a May 1999 correspondence; the Board subsequently dismissed the appeal of the right leg and mental disorders in a May 1999 Board decision.  

Subsequently, the Veteran filed a claim to reopen his psychiatric and right knee claims in November 2002, which the AOJ implicitly reopened and denied on the merits on a March 2003 rating decision.  The Veteran was informed of that decision in a March 2003 letter.  No further evidence or correspondence was received from the Veteran regarding any of those issues until he filed his claim to reopen-which is the subject of this appeal-in June 2009.  

As the Veteran withdrew his appeal of the November 1997 rating decision before the Board could issue a decision, the November 1997 rating decision became final.  See 38 C.F.R. § 20.1103 (2017).  Furthermore, as no timely notice of disagreement or new and material evidence was received during the appeal period following the March 2003 notice letter, the March 2003 rating decision also became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2017); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claims of service connection residuals of right knee cellulitis, residuals of right thigh lymphagitis, and a psychiatric disorder.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

With regards to the Veteran's right knee cellulitis and right thigh lymphagitis claims, the Board reflects that the Veteran's previous denials were because the Veteran's cellulitis and lymphagitis occurred during service and after treatment at the hospital for three days, those conditions resolved without any chronic disability.  

The Veteran, however, has repeatedly asserted throughout the appeal period that he has several residuals-including his lumbar spine, bilateral hip, bilateral knee and bilateral feet disorders-stemming from his hospitalization in June 1984, for three days, for right knee cellulitis and right thigh lymphagitis; he indicated that he has had pain since that time, and at least one VA physician has indicated that the Veteran's chronic pain, particularly in his right hip, was "at least as likely as not" due to his history of lymphagitis, although he stated that he did not have any records to review from 1984 through 2011.  The Veteran's private physicians have additionally indicated that his history of cellulitis and/or lymphagitis during service could exacerbate other conditions, such as plantar fasciitis.  

With regard to the psychiatric disorder, the Board reflects that the Veteran has indicated that he currently has a phobia of insect bites due to his insect bite during service that resulted in his hospitalization during military service; he indicated that such a phobia results in other psychiatric symptomatology, such as anxiety and depression.  

He further has averred that he feared for his life or for the loss of his right leg due to amputation-during service, as a result of his hospitalization for cellulitis and lymphagitis; he asserted that such has resulted in PTSD and his other diagnosed psychiatric disorders.  

Finally, the Veteran asserted that his PTSD is the result of his denial of re-entry into service on a deferred entry program.  The Veteran has submitted several statements from his private psychiatric treatment providers indicating that his psychiatric symptoms are at least in part a result of his service, including the improper processing of his status.  

Based on the foregoing evidence received since the November 1997 and March 2003 rating decisions, the Board finds that new and material evidence which tends to substantiate the Veteran's claims of service connection for residuals of right knee cellulitis, residuals of right thigh lymphagitis, and a psychiatric disorder has been received in this case, and those claims are reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

Service connection for bilateral eye disorders, to include refractive error of the eye, subconjunctival hemorrhage of the left eye and traumatic anterior uveitis, and bilateral cataracts, is denied.  

New and material evidence with respect to the claim of service connection for residuals of right knee cellulitis has been received; that claim is reopened, and to this extent only, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for residuals of right thigh lymphagitis has been received; that claim is reopened, and to this extent only, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for residuals of a psychiatric disorder has been received; that claim is reopened, and to this extent only, the appeal of that issue is granted.


REMAND

As an initial matter, it appears that the Veteran is in receipt of Social Security disability benefits, as noted by Dr. G.S.W. in a July 2010 letter.  The Board has reviewed the claims file and notes that those records are not in the claims file and it does not appear that any attempts to obtain those records have been made.  Accordingly, the Board finds that a remand is necessary in order for attempts to be made to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Additionally, it appears that the Veteran was apparently hit by a bus while working for a rental car company in 1999.  On remand, the Board finds that attempts to obtain any outstanding worker's compensation records from that incident should be made.  

With respect to the Veteran's bilateral hearing loss claim, the Board notes that an October 2011 private audiogram was received in June 2012.  After review of that record, although it appears that speech discrimination was performed during that examination, it is unclear whether such testing used the Maryland CNC speech discrimination testing protocol.  Thus, a remand is necessary in order to clarify whether the October 2011 private audiological examination used the Maryland CNC test.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).  

Additionally, the Board reflects that it appears the Veteran underwent VA audiometric testing on May 4, 2012, as noted in an audiological consultation on that date.  However, it does not appear that the audiogram from that consultation has been associated with the claims file.  Thus, a remand is also necessary in order to obtain that May 4, 2012 audiogram, as well as any other ongoing private and VA treatment records.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claimed psychiatric and headache disorders, the Veteran and his representative have indicated in their August 2017 informal hearing presentation that his psychiatric disorders are secondary to his service-connected bilateral hearing loss, tinnitus, and pseudofolliculitis barbae; in addition, the Veteran has argued that his psychiatric disorders are related to his hospitalization during military service due to an insect bite that resulted in right knee cellulitis and right thigh lymphagitis, as well as due to being denied entry into military service on a deferred entry program in the 1990's, as discussed above.  Respecting the claimed headaches, the Veteran and his representative asserted that his headaches were secondary to his service-connected tinnitus as well as his claimed psychiatric disorder.  Accordingly, the Board finds that on remand, VA examinations of those claimed disorders should be afforded to the Veteran.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

Turning to the right knee cellulitis, right thigh lymphagitis, as well as the other claimed musculoskeletal disorders of the lumbar spine, bilateral hips, bilateral knees and bilateral feet other than pes planus, it appears that the Veteran fell and developed right knee cellulitis in November 2014, as noted in the November 2016 VA examination and a November 2014 private treatment record.  The November 2016 examiner noted that the Veteran did not have any current right knee cellulitis or right thigh lymphagitis; however, the examiner did not discuss whether the November 2014 treatment for cellulitis was related to the Veteran's treatment for right knee cellulitis, or whether the Veteran's other claimed musculoskeletal disorders were either residual disorders of the 1984 treatment or caused by or otherwise the result of his insect bite and treatment for right knee cellulitis and right thigh lymphagitis during military service.  Consequently, the Board finds that, during the remand, another VA examination is necessary with a physician who has not previously participated in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Additionally, the Board finds that the TDIU claim is inextricably intertwined with the above remanded claims; therefore, that claim is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, the Veteran has timely submitted notices of disagreement with AOJ decisions denying his claims for service connection for a fungal infection of the bilateral feet, bilateral bunions, bilateral achilles tendonitis with internal tearing, a vitamin D deficiency, allergic rhinitis, nasal sinus, hypokalemia, dyschromia, dysphonia, laryngitis, Meniere's disease, seborrheic dermatitis, TBI, neoplasm of the hard palate, bacteriollosis, right groin pain, PVD of the right leg, and bilateral shoulder, cervical spine/neck disorders; an earlier effective date for the award of service connection for PFB; and, entitlement to SMC.  Accordingly, those claims are remanded in order for the AOJ to issue a statement of the case as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2017).




Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the San Antonio and Houston VA Medical Centers, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.  The AOJ should, in particular, obtain and associate with the claims file the May 4, 2012 audiogram.  

If any of those records are unavailable and further attempts to obtain those records would be futile, such should be noted in a memorandum of unavailability associated with the claims file and the Veteran should be so notified.  

2.  Ask the Veteran to identify any private treatment that he may have had for any of his disorders for disorders that are on appeal (other than those claimed that have given rise to the need for an SOC pursuant to Manlincon) which is not already of record.  After securing the necessary releases, attempt to obtain and associate such records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering such a claim. Any negative search should be noted in the record and communicated to the Veteran. Additionally, in the event records are not obtained, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Attempt to obtain all records pertinent to any claims for worker's compensation benefits as well as the medical records relied upon in considering any such claims, particularly with respect to the bus incident in 1999.  The Veteran's assistance should be enlisted to obtain the records.  Any negative search should be noted in the record in a memorandum of unavailability and communicated to the Veteran.  

5.  If possible, confirm with Ear Medical Group whether the Maryland CNC test was used in the audiometric testing completed in October 2011.  

6.  Schedule the Veteran for a VA psychiatric examination in order to determine whether any psychiatric disorders are related to active service or secondary to his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify/diagnose any psychiatric disability that presently exists or has existed during the pendency of the appeal, to specifically include schizophrenia, anxiety, depression, chronic adjustment disorder, and/or PTSD.  If PTSD is diagnosed, identify the stressors upon which the diagnosis of PTSD is made.  The examiner must consider both the DSM-IV and DSM-V regarding whether any diagnosis of a psychiatric disorder is appropriate.  

For each psychiatric disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder began during service or is otherwise related to his active service, to include the Veteran's insect bite and subsequently treatment for right knee cellulitis and right thigh lymphagitis in June 1984; the examiner should address the Veteran's statements that he feared his right leg would be amputated at that time and that he now currently has a phobia of insect bites.

Then, for any psychiatric disorder not found to be directly related to military service, the examiner should opine whether such psychiatric disorder is at least as likely as not either (a) caused by; or (b) aggravated (i.e., chronically worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities, which at this time include bilateral hearing loss, tinnitus, and pseudofolliculitis barbae (but may include other conditions depending on development in this remand).   

The examiner should also address the Veteran's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

7.  Schedule the Veteran for a VA examination in order to determine whether his headaches are related to military service or secondary to his service-connected bilateral hearing loss and tinnitus.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should state any headache disorder found at any time during the appeal period.  The examiner should opine whether the Veteran's headaches at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

Then, the examiner should opine whether such headache disorder is at least as likely as not either (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected bilateral hearing loss and tinnitus.  

The examiner should also address the Veteran's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

8.  Schedule the Veteran for a VA examination with a physician who has not previously participated in this case in order to determine whether the Veteran has any residuals of right knee cellulitis and right thigh lymphagitis, and/or whether his claimed lumbar spine with right lower extremity radiculopathy, bilateral hip, bilateral knee, bilateral shin splints and bilateral feet disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state any and all lumbar spine with right lower extremity radiculopathy, bilateral hip, bilateral knee, bilateral shin splints and bilateral feet disorders found during the appeal period.  

In addition, the examiner should discuss whether the Veteran had any right knee cellulitis or right thigh lymphagitis during the appeal period.  

The examiner must then address the following:  

(a) Whether the Veteran's noted cellulitis in November 2014 is at least as likely as not (50 percent or greater probability) due to his treatment for right knee cellulitis and right thigh lymphagitis during service in June 1984.  

(b) Whether the Veteran has any residuals of right knee cellulitis or right thigh lymphagitis from his insect bit and treatment for such during military service in June 1984, and if so, what such residuals are.  

In so addressing this aspect, the examiner should specifically consider whether any of the Veteran's lumbar spine with right lower extremity radiculopathy, bilateral hip, bilateral knee, bilateral shin splints and bilateral feet disorders are symptoms of or residuals of his right knee cellulitis and right thigh lymphagitis during military service.  

(c) For any lumbar spine, bilateral hip, bilateral knee, bilateral shin splints and bilateral feet disorders found that are not shown to be residuals of the Veteran's right knee cellulitis/right thigh lymphagitis, the examiner should then opine whether it is at least as likely as not (a 50 percent or greater probability) that those disorders are caused by or otherwise the result of military service, to include the Veteran's insect bite with subsequent development of right knee cellulitis/right thigh lymphagitis.  

In so discussing this aspect, the examiner should discuss the likelihood that the Veteran's lumbar spine bilateral hip, knee, shin splints, and feet disorders are due to being hit by a bus while working for a rental car company in 1999.  

The examiner must support any opinion with a rationale.  

9.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims of entitlement to service connection for pes planus; residuals of right knee cellulitis, residuals of right thigh lymphagitis, lumbar spine with right lower extremity radiculopathy, bilateral hip, bilateral knee, bilateral feet other than pes planus, bilateral shin splints, respiratory/pulmonary, OSA, headache, and psychiatric disorders; and his claim of entitlement to an increased initial evaluation for bilateral hearing loss; and, entitlement to TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given opportunity to respond before the case is returned to the Board.

10.  Furnish to the Veteran and his representative a statement of the case with regard to the claims of service connection for a fungal infection of the bilateral feet, bilateral bunions, bilateral achilles tendonitis with internal tearing, a vitamin D deficiency, allergic rhinitis, nasal sinus, hypokalemia, dyschromia, dysphonia, laryngitis, Meniere's disease, seborrheic dermatitis, TBI, neoplasm of the hard palate, bacteriollosis, right groin pain, PVD of the right leg, and bilateral shoulder, cervical spine/neck disorders; an earlier effective date for the award of service connection for PFB; and, entitlement to SMC.  The issues should be returned to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


